Case 1:13-cv-01518-ADC Document 180-1 Filed 02/11/19 Page 1 of 3

EXHIBIT
Case 1:13-cv-01518-ADC Document 180-1 Filed 02/11/19 Page 2 of 3

Renee L. McCray

109 Edgewood Street

Baltimore, MD 21229

CERTIFIED MAIL #: 7010 1670 0001 9680 3955

December 10, 2011

Ben Holtrop

Executive Mortgage Specialist,
Office of the President

Wells Fargo Home Mortgage

MAC X2302-02J

1 Home Campus

Des Moines, IA 50328-001

Reference: Property Address: 109 Edgewood St. Baltimore, MD_ 21229
Loan No. 0199507104

Dear Mr. Holtrop:

This correspondence is in response to your letter dated December 1, 2011 conceming the
complaint | made to the Office of the Comptroller of the Currency.

Per our telephone conversation on Friday, December 1“ you stated that the only way | could
receive the information | have been requesting from your office, (.¢., the identity of the holder of
my promissory note, when was the note transferred, etc.) | would have to file legal actions and to
contact by telephone your Subpoena Hotline. You also stated “the information you are requesting
is considered to be proprietary information of Wells Fargo Home Mortgage and will not be
provided without a subpoena.”

To date, | have written numerous letters to Wells Fargo Home Mortgage, a complaint to the
Attomey General Office for the State of Maryland and the Office of the Comptroller of Currency. 1
find it unreasonable and unfortunate that customers of Wells Fargo Home Mortgage have to take
this course of action in order to receive full disclosure of their individual account information to no
avail. Therefore, | will pursue this matter as you suggested by filing a lawsuit. Thank you for your
assistance.

Sincerely,

LWWe—

Renee L. McCray

 

Cc: Office of the Comptroller of the Currency
Case 1:13-cv-01518-ADC Document 180-1 Filed 02/11/19 Page 3 of 3

aww UNITED STATES
Bed POSTAL SERVICE.

Date: 12/27/201t

RENEE MCCRAY:

The following is in response to your 12/27/2011 request for delivery information on your
Certified Mail(TM} item number 7010 1670 0001 9680 3955. The delivery record shows that
this item was delivered on 12/16/2011 at 04:58 AM in DES MOINES, IA 50328 to J MILLER.
The-scanned image of the recipient information is provided below.

  
 

 

me ae re eae crear eae
, % ‘ ’ mr . ‘ ae oe Bo cis
Signature of Recipient: ( ¥ ae uh Ms “~ i oth ci
‘tan | ~ “tian: arena: re .
iad Tea nn M able 4
hone men a
os bea tad a “Wait a L : og mae ”
Address of Recipient: ie Lad h JO ayy Os fee

“7-9 <a cc aera aS

Thank you for selecting the Posta! Service for your mailing needs. If you require additional
assistance, please contact your local Post Office or postal representative.

Sincerely,

United States Postal Service
